DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1 show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, 17, and 18 recites the limitation "DU" in lines 5, 7, 3 and 6 respectively.  There is insufficient antecedent basis for this limitation in the claim.  The introduction of DU in parenthesis is ignored since it is in parenthesis.  For example, “DU” in line 5 should be replaced by “electrified drive unit”.
Claim 6 recites the limitation "mPump" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The introduction of mPump in parenthesis in claim 5 line 4 is ignored since it is in parenthesis.  
In claim 10, line 2, and claim 11, line 5, the limitation “approximately” is vague and indefinite.  Is 40 degrees “approximately” 45 degrees?  Is 30 degrees “approximately” 45 degrees?  What range of variability is allowed by the term approximately?  What structure is being claimed?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al., US PGPub 2020/0408297 in view of Knoblauch et al., US PGPub 2012/0129614.

    PNG
    media_image1.png
    563
    529
    media_image1.png
    Greyscale

Regarding claim 1, Ishikawa et al. discloses a stalactite passive lubrication system (see fig 1) of a vehicle (see [0017]), comprising: an electrified drive unit (1); an electric motor (2) and a gear (4); a sump (93) collecting a lubricant (O).  Ishikawa et al. does not specify the stalactite member.  

    PNG
    media_image2.png
    397
    507
    media_image2.png
    Greyscale

Knoblauch et al. teaches a similar lubrication system (fig 1) including a stalactite member (34) fixed to the DU (via 16) and positioned above an element to be filled (42) with a fluid (35), lubricated or cooled, the stalactite member (34) directed downwardly toward the sump (42 – see fig 1) with the lubricant splashed as droplets by rotation of the gear (22) collected (see arrows) on the stalactite member (34) and directed by the stalactite member (34) downwardly by gravity (see droplets 35 in fig 1) into the sump (42).  It would have been obvious to provide the stalactite member described by Knoblauch et al. to the system disclosed by Ishikawa et al. in order to better direct the flow of splashed lubricant into the sump and improve overall system efficiency.
Regarding claim 2, Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claim 1, further including a sump extension (121,122) connected to the sump (93), wherein the lubricant flows by gravity flow out of the sump (93) into the sump extension (122,122).
Regarding claim 3, Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claim 2, wherein the sump extension (121,122) is positioned axially along an axis (J2) of the electric motor (2) and includes multiple apertures (see fig 1, see multiple arrows exiting 21 into motor housing 6) for delivery of gravity drip flow of the lubricant out of the sump extension (121,122) onto the electric motor (2).
Regarding claim 4, Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claim 2, further including: a flow passage (see flow passage exiting 93 and entering differential chamber via 55) connected to the sump extension (121,122); and a gear input shaft (55); and wherein the lubricant flows by gravity from the sump extension (121,122) downwardly via the flow passage (as described above) into the gear input shaft (55) feeding the lubricant to the gear (4).
Regarding claim 7, Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claim 2, further including: a flow passage (passage exiting 93 and entering 21 by 81) connected to the sump extension (121,122); and a second flow passage (passage exiting 93 and connected to 21 via 74) connected to the sump extension (121,122); and wherein the lubricant gravity flows into the flow passage (as described above) and into the second flow passage (as described above) and further into a rotor shaft (21) from a first end (left side in fig 1) and by an oppositely positioned second end (right side in fig 1) of the rotor shaft (21). 
Regarding claims 8, 13, and 19 Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claims 1, 12, and 18 wherein the electric motor (2) includes a rotor (20), a stator (30) and multiple magnets (see [0023]) cooled by gravity flow of the lubricant (see fig 1).
Regarding claim 9, Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claim 1, wherein the stalactite member (34 – Knoblauch et al.) includes: a drip edge (right edge of 34 – Knoblauch et al.) oriented at an optimum angle (see fig 1 – directing droplets into 42 – Knoblauch et al) with respect to a horizontal plane; and a tip (lowermost point of 34 – Knoblauch et al.) defining an end of the drip edge (as described above), the optimum angle (as described above) selected to direct the lubricant to discharge off the stalactite member (34 – Knoblauch et al.) at the tip (as described above) as a lubricant stream directed into the sump (42 – Knoblauch et al.).
Regarding claim 10, Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claim 9, wherein the optimum angle (as described above) is greater than approximately 50 degrees down from a horizontal plane (see fig 1 – Knoblauch et al.).
Regarding claims 12 and 18, Ishikawa et al. discloses a stalactite passive lubrication system (see fig 1) of a vehicle (see [0017]), comprising: an electrified drive unit (1); an electric motor (2) and a gear (4); a sump (93) collecting a lubricant (O), further including a sump extension (121,122) connected to the sump (93), wherein the lubricant flows by gravity flow out of the sump (93) into the sump extension (122,122).  Ishikawa et al. does not specify the stalactite member.  
Knoblauch et al. teaches a similar lubrication system (fig 1) including a stalactite member (34) fixed to the DU (via 16) and positioned above an element to be filled (42) with a fluid (35), lubricated or cooled, the stalactite member (34) directed downwardly toward the sump (42 – see fig 1) with the lubricant splashed as droplets by rotation of the gear (22) collected (see arrows) on the stalactite member (34) and directed by the stalactite member (34) downwardly by gravity (see droplets 35 in fig 1) into the sump (42).  Wherein the stalactite member (34) includes: a drip edge (right edge of 34) oriented at an optimum angle (see fig 1 – directing droplets into 42) with respect to a horizontal plane; and a tip (lowermost point of 34) defining an end of the drip edge (as described above), the optimum angle (as described above) selected to direct the lubricant to discharge off the stalactite member (34) at the tip (as described above) as a lubricant stream directed into the sump (42).  It would have been obvious to provide the stalactite member described by Knoblauch et al. to the system disclosed by Ishikawa et al. in order to better direct the flow of splashed lubricant into the sump and improve overall system efficiency.
Regarding claims 14 and 20, Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claims 13 and 18, further including a shaft (21) of the rotor (20), the shaft (21) having a flow passage (see arrows in fig 1) connected to the sump extension (121,122), wherein the lubricant gravity flows from the sump extension (121,122) downwardly into the flow passage (as described above) feeding the lubricant to the rotor (20).
Regarding claim 15, Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claim 14, further including an inlet tube (92) connected to the sump extension (121,122) and feeding the lubricant to the shaft (21).
Regarding claim 16, Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claim 15, 
Regarding claim 17, Ishikawa et al. in view of Knoblauch et al. discloses the stalactite passive lubrication system of the vehicle of claim 12 but does not specify that the stalactite member defines a polymeric material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a polymeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ a polymeric material in order to improve the corrosion resistance and reduce weight of the system.  

Allowable Subject Matter
Claims 5-6, 11, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5-6 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 5, including every structural element recited in the claims, especially, the configuration including: a gear input shaft passage of the gear input shaft; and a mechanical pump connected to deliver pressurized lubricant flow into the gear input shaft passage of the gear input shaft to deliver pressurized lubricant flow to the gear.
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claim 11 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 11, including every structural element recited in the claims, especially, the configuration wherein a partial vacuum generated proximate to the gear acting to draw the lubricant away from the stalactite member is overcome by the stalactite member including a skew angle defined with respect to a vertical plane up to approximately 45 degrees at air flows generating the partial vacuum off the gear at any gear rotational speed.
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claim 16 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 16, including every structural element recited in the claims, especially, the configuration further including a coupling having a coupling diameter larger than a diameter of the inlet tube feeding the lubricant to the shaft, the coupling connected to the shaft with a pressed seal, the coupling enabling increased lubricant flow into the shaft.
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654